DECISION
The application of the above-named defendant for a review of the sentence of Life for Murder First Degree and Kidnapping with Intent to Secretly Confine, term of 10 years to run consecutively imposed on January 20, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
What has been said by this Court previously applies to the conviction of First Degree Murder and the natural life sentence. The reason for the above decision is that the sentence appears sufficiently lenient in that the defendant was convicted of two of the most serious crimes that can be committed. Also, this petition for review is barred by Section 95-2504 as this defendant was received in prison on January 20, 1966 and had two years from January 1, 1968, to make application for review which he did not do.
We thank Leonard Haxby, Esq., for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.